Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 1 of 40 PageID: 71




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 In re Quest Diagnostics Incorporated ERISA           Master Case and File No:
 Litigation                                           2:20-cv-07936-SDW-LDW

                                                      CONSOLIDATED
                                                      CLASS ACTION COMPLAINT

                                                      JURY TRIAL DEMANDED




                                    I.     INTRODUCTION

       1.      Plaintiffs, Lawanda Lasha House Johnson (“Johnson”), Rebecca A. Rice (“Rice”),

Shalamar Curtis (“Curtis”), and Raquel Aziz (“Aziz”) (collectively, “Plaintiffs”), individually

and as participants of the Profit Sharing Plan of Quest Diagnostics Incorporated (“Plan”), bring

this action under 29 U.S.C. § 1132, on behalf of the Plan and a class of similarly-situated

participants and beneficiaries of the Plan, against Defendants, Quest Diagnostics Incorporated

(“Quest”), the Quest Diagnostics Incorporated Benefits Administration Committee

(“Administrative Committee”), the Quest Diagnostics Incorporated Investment Committee

(“Investment Oversight Committee”) (collectively “Committees”), and Does No. 1-20, who are

members of the Committees or other fiduciaries of the Plan and whose names are currently

unknown (collectively, “Defendants”) for breach of their fiduciary duties under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., and related breaches of

applicable law beginning six years from the date this action is filed and continuing to the date of

judgment (the “Class Period”). This Consolidated Amended Complaint (“CAC” or

“Complaint”) is filed pursuant to Fed.R.Civ.P. 15(a)(2).
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 2 of 40 PageID: 72




           2.       Defined contribution plans that are qualified as tax-deferred vehicles under

Section 401 of the Internal Revenue Code, 26 U.S.C. §§ 401(a) and (k) (i.e., 401(k) plans), have

become the primary form of retirement savings in the United States and, as a result, America’s

de facto retirement system. Unlike traditional defined benefit retirement plans, in which the

employer typically promises a calculable benefit and assumes the risk with respect to high fees

or under-performance of pension plan assets used to fund defined benefits, 401(k) plans operate

in a manner in which participants bear the risk of high fees and investment underperformance.

           3.       The importance of defined contribution plans to the United States retirement

system has become pronounced as employer-provided defined benefit plans have become

increasingly rare as an offered and meaningful employee benefit.

           4.       The Plan is a “multiple employer” 401(k) plan, as set forth in Section 413 of the

Internal Revenue Code, sponsored by Quest. The Plan is established and maintained under a

written document in accordance with 29 U.S.C. § 1102 (the “Plan Document”). In addition to

Quest, four other employers appear to co-sponsor the Plan so that their eligible employees can

participate in the Plan.

           5.       As of December 31, 2018, the Plan had 40,488 participants with account balances

and assets totaling nearly $3.9 billion, placing it in the top 0.1% of all 401(k) plans by plan size. 1

Defined contribution plans with substantial assets, like the Plan, have significant bargaining

power and the ability to demand low-cost administrative and investment management services

within the marketplace for administration of 401(k) plans and the investment of 401(k) assets.

The marketplace for 401(k) retirement plan services is well-established and can be competitive

when fiduciaries of defined contribution retirement plans act in an informed and prudent fashion.



1
    The BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 (pub. June 2019).

                                                         -2-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 3 of 40 PageID: 73




       6.      Defendants maintain the Plan, and are responsible for selecting, monitoring, and

retaining the service provider(s) that provide investment, recordkeeping, and other administrative

services. Defendants are fiduciaries under ERISA, and, as such, are obligated to (a) act for the

exclusive benefit of participants, (b) ensure that the investment options offered through the Plan

are prudent and diverse, and (c) ensure that Plan expenses are fair and reasonable.

       7.      Defendants have breached their fiduciary duties to the Plan and, as detailed

below, have: (1) failed to fully disclose the expenses and risk of the Plan’s investment options to

participants; (2) allowed unreasonable expenses to be charged to participants; and (3) selected,

retained, and/or otherwise ratified high-cost and poorly-performing investments, instead of

offering more prudent alternative investments when such prudent investments were readily

available at the time that they were chosen for inclusion within the Plan and throughout the Class

Period (defined below).

       8.      To remedy these fiduciary breaches and other violations of ERISA, Plaintiffs

bring this class action under ERISA Sections 404, 409 and 502, 29 U.S.C. §§ 1104, 1109 and

1132, to recover and obtain all losses resulting from each breach of fiduciary duty. In addition,

Plaintiffs seek such other equitable or remedial relief for the Plan and the proposed class (the

“Class”) as the Court may deem appropriate and just under all of the circumstances.

       9.      Plaintiffs specifically seek the following relief on behalf of the Plan and the Class:

               a.      A declaratory judgment holding that the acts of Defendants described

                       herein violate ERISA and applicable law;

               b.      A permanent injunction against Defendants prohibiting the practices

                       described herein and affirmatively requiring them to act in the best

                       interests of the Plan and its participants;


                                                 -3-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 4 of 40 PageID: 74




               c.      Equitable, legal or remedial relief for all losses and/or compensatory

                       damages;

               d.      Attorneys’ fees, costs and other recoverable expenses of litigation; and

               e.      Such other and additional legal or equitable relief that the Court deems

                       appropriate and just under all of the circumstances.

                                      II.    THE PARTIES

       10.     Johnson is a former employee of Quest and participant in the Plan under 29

U.S.C. § 1002(7). Johnson is a resident of Perris, California.

       11.     Rice is a former employee of Quest and former participant in the Plan under 29

U.S.C. § 1002(7). Rice is a resident of Catonsville, Maryland.

       12.     Curtis is a former employee of Quest and former participant in the Plan under 29

U.S.C. § 1002(7). Curtis is a resident of Houston, Texas.

       13.     Aziz is a former employee of Quest and participant in the Plan under 29 U.S.C. §

1002(7). Aziz is a resident of Tampa, Florida.

       14.     Quest is a public New Jersey corporation headquartered in Secaucus, New Jersey.

Quest is a provider of diagnostic information services.

       15.     The Administrative Committee is the Plan Administrator and is a fiduciary under

ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee exercises

discretionary authority and control to administer, construe, and interpret the Plan and its assets.

The Administrative Committee maintains its address at Quest’s corporate headquarters in

Cambridge, Massachusetts. The Administrative Committee and its members are appointed by

Quest’s Chief Executive Officer to administer the Plan on Quest’s behalf, with the only

requirement being that the committee is composed of three or more employees. The



                                                 -4-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 5 of 40 PageID: 75




Administrative Committee is permitted to choose a chairman from its members and has the

responsibility and discretion to control and manage the operation and administration of the Plan.

       16.     The Investment Oversight Committee is established by the Administrative

Committee to assist Quest with the selection of investment funds offered for selection by Plan

participants and is a fiduciary under ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The

Investment Oversight Committee exercises authority or control in selecting and monitoring the

Plan’s assets. The Investment Oversight Committee maintains its address at Quest’s corporate

headquarters in Cambridge, Massachusetts. The Investment Oversight Committee has

“discretionary responsibility . . . with respect to the selection and monitoring of the Investment

Options provided for Participant-directed investment pursuant to the Plan . . . and to make other

investment-related discretionary decisions.”

       17.     Does No. 1-20 are the members of the Committees and, by virtue of their

membership, fiduciaries of the Plan. Plaintiffs are currently unable to determine the membership

of the Committees or the identity of the other fiduciaries of the Plan because, despite reasonable

and diligent efforts, it appears that the membership of the Committees and the identity of any

other fiduciaries is not publicly available. As such, these Defendants are named Does 1-20 as

placeholders. Plaintiffs will move, pursuant to Rule 15 of the Federal Rules of Civil Procedure,

to amend this Complaint to name the members of the Committees and other responsible

individuals as defendants as soon as their identities are discovered.

                             III.    JURISDICTION AND VENUE

       18.     Plaintiffs seek relief on behalf of the Plan pursuant to ERISA’s civil enforcement

remedies with respect to fiduciaries and other interested parties and, specifically, under 29

U.S.C. § 1109 and 29 U.S.C. § 1132.



                                                -5-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 6 of 40 PageID: 76




       19.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises under the laws of the United States.

       20.      Venue is proper in this District pursuant to ERISA Section 502(e), 29 U.S.C. §

1332(e), and 28 U.S.C. § 1391 because Quest’s principal place of business is in this District and

the Plan is administered from this judicial district. Furthermore, a substantial part of the acts and

omissions giving rise to the claims asserted herein occurred in this District.

       21.     Plaintiffs have standing to bring this action. ERISA Section 502(a)(2), 29 U.S.C.

§ 1132(a)(2), authorizes any participant, fiduciary or the Secretary of Labor to bring suit as a

representative of a plan, with any recovery necessarily flowing to a plan. As explained herein,

the Plan has suffered millions of dollars in losses resulting from Defendants’ fiduciary breaches

and remains vulnerable to continuing harm, all redressable by this Court. In addition, although

standing under ERISA Section 502(a)(2), 29 U.S.C. § 1132(a)(2), is established by these Plan-

wide injuries, Plaintiffs and all Plan participants suffered financial harm as a result of the Plan’s

imprudent investment options and excessive fees, and were deprived of the opportunity to invest

in prudent options with reasonable fees, among other injuries.

                               IV.     FACTUAL ALLEGATIONS

A.     Background And Plan Structure

       22.     The Plan is a participant-directed multiple-employer 401(k) plan, in which

participants direct the investment of their contributions into various investment options offered

by the Plan. Each participant’s account is credited with the participant contributions, employer

matching contributions, any discretionary contributions, and earnings or losses thereon. The

Plan pays Plan expenses from Plan assets, and the majority of administrative expenses are paid

by participants as a reduction of investment income. Each participant’s account is charged with



                                                 -6-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 7 of 40 PageID: 77




the amount of distributions taken and an allocation of administrative expenses. The available

investment options for participants of the Plan include various mutual funds, collective

investment trusts, and Quest stock.

       23.        Mutual funds are publicly-traded investment vehicles consisting of a pool of

monetary contributions collected from many investors for the purpose of investing in a portfolio

of equities, bonds, and other securities. Mutual funds are operated by professional investment

advisers, who, like the mutual funds, are registered with the Securities and Exchange

Commission (“SEC”). Mutual funds are subject to SEC regulation, and are required to provide

certain investment and financial disclosures and information in the form of a prospectus.

       24.        Collective trusts are, in essence, mutual funds without the SEC regulation.

Collective trusts fall under the regulatory purview of the Office of the Comptroller of the

Currency or individual state banking departments. Collective trusts were first organized under

state law in 1927 and were blamed for the market crash in 1929. As a result, collective trusts

were severely restricted, giving rise to the more transparent and publicly-traded mutual funds.

Today, banks create collective trusts only for their trust clients and for employee benefit plans,

like the Plan. The main advantage of opting for a collective trust, rather than a mutual fund, is

the negotiability of the fees, so that larger retirement plans should be able to leverage their size

for lower fees.

       25.        During the Class Period, Plan assets were held in a trust by the Plan Trustee,

Fidelity Management Trust Company. All investments and asset allocations are performed

through this trust instrument.

B.     Defendants’ Breaches of Fiduciary Duties




                                                  -7-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 8 of 40 PageID: 78




        26.      As discussed in detail below, Defendants have severely breached their fiduciary

duties of prudence and/or loyalty to the Plan. Plaintiffs did not acquire actual knowledge

regarding Defendants’ breaches at issue here until shortly before this Complaint was filed.

                 1.      The Plan’s Investment in the Fidelity Freedom Funds

        27.      Among other investments, the Plan lineup offers a suite of thirteen target date

funds. A target date fund is an investment vehicle that offers an all-in-one retirement solution

through a portfolio of underlying funds that gradually shifts to become more conservative as the

assumed target retirement year approaches. Target date funds offer investors dynamic, easy

asset allocation, while providing both long-term growth and capital preservation. All target date

funds are inherently actively managed, because managers make changes to the allocations to

stocks, bonds and cash over time. These allocation shifts are referred to as a fund’s glide path.

The underlying mutual funds that target date fund managers choose to represent each asset class

can be actively or passively managed.

        28.      Since at least December 2010, 2 the Plan has offered the Fidelity Freedom fund

target date suite. Fidelity Management & Research Company (“Fidelity”) is the second largest

target date fund provider by total assets. Among its several target date offerings, Fidelity offers

the riskier and more costly Freedom funds (the “Active suite”) and the substantially less costly

and less risky Freedom Index funds (the “Index suite”). Defendants were responsible for

crafting the Plan lineup and could have chosen any of the target date families offered by Fidelity,

or those of any other target date provider. Defendants failed to compare the Active and Index

suites and consider their respective merits and features. A simple weighing of the benefits of the



2
 The Plan Form 5500s only provide a detailed schedule of the Plan’s holdings for 2016-2018. However, the Master
Trust Agreement between Quest and Fidelity Management Trust Company, dated December 22, 2010, lists the suite
of Fidelity Freedom funds as a Plan investment option.

                                                     -8-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 9 of 40 PageID: 79




two suites indicates that the Index suite is a far superior option, and consequently the more

appropriate choice for the Plan. Had Defendants carried out their responsibilities in a single-

minded manner with an eye focused solely on the interests of the participants, they would have

come to this conclusion and acted upon it. Instead, Defendants failed to act in the sole interest of

Plan participants, and breached their fiduciary duty by imprudently selecting and retaining the

Active suite.

        29.     The two fund families (meaning the Active suite and the Index suite) have nearly

identical names and share a management team. 3 But while the Active suite invests

predominantly in actively managed Fidelity mutual funds, 4 the Index suite places no assets under

active management, electing instead to invest in Fidelity funds that simply track market indices.

The Active suite is also dramatically more expensive than the Index suite, and riskier in both its

underlying holdings and its asset allocation strategy. Defendants’ decision to add the Active

suite over the Index suite, and their failure to replace the Active suite with the Index suite at any

point during the Class Period, constitutes a glaring breach of their fiduciary duties.

        30.     Exacerbating Defendants’ imprudent choice to add and retain the Active suite is

its role as the Plan’s Qualified Default Investment Alternative (“QDIA”). A retirement plan can

designate one of the investment offerings from its lineup as a QDIA to aid participants who lack

the knowledge or confidence to make investment elections for their retirement assets; if

participants do not direct where their assets should be invested, all contributions are

automatically invested in the QDIA. Plan fiduciaries are responsible for the prudent selection




3
  Both target date suites have been managed by Brett Sumsion and Andrew Dierdorf since 2014. Finola McGuire
Foley was added to the Index suite team in 2018.
4
  Per Morningstar, the Active suite’s underlying holdings are 88.8% actively managed, by asset weight.

                                                   -9-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 10 of 40 PageID: 80




 and monitoring of an appropriate QDIA. The Fidelity Freedom fund with the target year that is

 closest to a participant’s assumed retirement age (age 65) serves as the QDIA in the Plan.

        31.     Given that the vast majority of plan participants are not sophisticated investors,

 many of the Plan participants, by default, concentrate their retirement assets in target date funds.

 As such, the impact of Defendants’ imprudent selection of target date funds is magnified vis-à-

 vis other asset categories. Indeed, by December 31, 2018, approximately 41% of the Plan’s

 assets were invested in the Active suite.

                        i.      The Active Suite is High-Risk and Unsuitable for Plan Participants

        32.     The Active suite chases returns by taking levels of risk that render it unsuitable

 for the average retirement investor, including participants in the Plan, and particularly those

 whose savings were automatically invested through the QDIA. At first glance, the equity glide

 paths of the two fund families (meaning the Active suite and Index suite) appear nearly identical,

 which would suggest both target date options have a similar risk profile. However, the Active

 suite subjects its assets to significantly more risk than the Index suite, through multiple avenues.

 At the underlying fund level, where the Index suite invests only in index funds that track

 segments of the market, the Active suite primarily features funds with a manager deciding which

 securities to buy and sell, and in what quantities.

        33.     The goal of an active manager is to beat a benchmark—usually a market index or

 combination of indices—by taking on additional risk. Market research has indicated that

 investors should be very skeptical of an actively managed fund’s ability to consistently

 outperform its index, which is a significant concern for long-term investors saving for retirement,

 like the Plan participants in this action. Actively managed funds tend to charge higher fees than

 index funds (which are passed on to the target date fund investor through higher expense ratios).



                                                 -10-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 11 of 40 PageID: 81




 These extra costs present an additional hurdle for active managers to clear in order to provide

 value and compensate investors for the added risk resulting from their decision-making. Indeed,

 Morningstar has repeatedly concluded that “in general, actively managed funds have failed to

 survive and beat their benchmarks, especially over longer time horizons.” 5 Although they may

 experience success over shorter periods, active fund managers are rarely able to time the market

 efficiently and frequently enough to outperform the market. The Active suite’s allocation to

 primarily actively managed funds subjects investor dollars to the decision-making skill and

 success, or lack thereof, of the underlying managers and the concomitant risk associated with

 these investments.

         34.     At all times across the glide path, the Active suite’s top three domestic equity

 positions were and are in Fidelity Series funds (funds created for exclusive use in the Freedom

 funds), two of which have dramatically trailed their respective indices over their respective

 lifetimes. The Intrinsic Opportunities Fund, which is currently allocated 8.13% of the total

 assets in the 2040-2060 Funds, has, over its lifetime, missed its benchmark, the Russell 3000

 Index, by an astonishing 326 basis points (3.26%) on an annualized basis. The Large Cap Stock

 Fund, which is currently allocated 7.11% of the total assets in the 2040-2060 Funds, has suffered

 even worse underperformance; its annualized lifetime returns trail that of its benchmark, the S&P

 500 Index, by 357 basis points (3.57%). The portfolio of the Active suite is diversified among

 32 underlying investment vehicles; the two aforementioned series funds represent over 15% of

 the 2040 through 2060 vintages, meaning for at least 20 years (because those target date funds

 have an associated target retirement date of at least twenty years from now), 15% of investor

 dollars are subject to the poor judgment exercised by just those two managers.


 5
  “How Actively and Passively Managed Funds Performed: Year-End 2018”;
 https://www.morningstar.com/insights/2019/02/12/active-passive-funds.

                                                   -11-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 12 of 40 PageID: 82




          35.      Compounding the level of risk inherent in the Active suite’s underlying holdings

 is the suite’s managers’ approach to portfolio construction and asset allocation decisions.

 Returning to the equity glide paths discussed above, the Active and Index suites appear to follow

 essentially the same strategy. The chart below shows the percentage of assets devoted to equities

 in each vintage.

                                                Equity Glide Path
                                                       Years to Target Retirement Year
          Series                      40   35    30    25 20 15 10 5            0 -5 -10 -15 -20
          Fidelity Freedom            90   90    90    90 89 78 65 58 53 43 35 24 24
          Fidelity Freedom Index      90   90    90    90 90 80 65 59 52 43 34 24 24

 This chart only considers the mix of the portfolio at the level of stocks, bonds and cash. A

 deeper examination of the sub-asset classes of the Active suite’s portfolio, however, exposes the

 significant risks its managers take to boost returns. Across the glide path, the Active suite

 allocates approximately 1.5% more of its assets to riskier international equities than the Index

 suite. The Active suite also has higher exposure to classes like emerging markets and high yield

 bonds.

          36.      Since the Active suite series underwent a strategy overhaul in 2013 and 2014, its

 managers have had the discretion to deviate from the glide path allocations by 10 percentage

 points in either direction. In a departure from the accepted wisdom that target date funds should

 maintain pre-set allocations, Fidelity encouraged its portfolio managers to attempt to time market

 shifts in order to locate underpriced securities, which the firm dubs “active asset allocation.”

 This strategy heaps further unnecessary risk on investors, such as Plan participants, in the Active

 suite. A March 2018 Reuters special report 6 on the Fidelity Freedom funds (the “Reuters



 6
  “Special Report: Fidelity puts 6 million savers on risky path to retirement”, https://www.reuters.com/article/us-funds-
 fidelity-retirement-special-rep/special-report-fidelity-puts-6-million-savers-on-risky-path-to-retirement-
 idUSKBN1GH1SI.

                                                          -12-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 13 of 40 PageID: 83




 Report”) details how many investors lost confidence in the Active suite “because of their history

 of underperformance, frequent strategy changes and rising risk.” The report quotes a member of

 Longfellow Advisors, who told Reuters that, after the 2014 changes, “it was not clear to us that

 [the managers of the Active suite] knew what they were doing.” While many target date fund

 managers are increasing exposure to riskier investments in an effort to augment performance by

 taking on additional risk, the president of research firm, Target Date Solutions, states that the

 Active suite has gone further down this path than its peers. 7 Morningstar has noted in the past

 that active management has hindered the Active suite’s performance, criticizing a previous poor

 decision to heavily weight to commodities. Morningstar similarly characterized Fidelity’s shifts

 in the allocation of stocks between 1996 and 2010 as “shocking” and “seemingly chaotic.” Yet,

 since 2014, a fund family with a history of poor decisions has been given “carte blanche” to take

 further risks, to the severe detriment of the Plan and its participants.

           37.   This desire and latitude to assume more risk exposes investors in what Fidelity

 brands “a lifetime savings solution” to significant losses in the event of volatility similar to the

 downturn experienced during the COVID-19 epidemic. Morningstar analyst Jeff Holt opines

 that the popularity of target date funds derives from investors’ belief that the funds are designed

 to “not lose money.” As a result, the average unsophisticated investor, such as the typical

 participant in the Plan, tends to gravitate toward the all-in-one savings solution a target date fund

 offers. Given this reality, Plan participants should be shielded from the riskiest fund families

 where active manager decisions could amplify losses in periods of market decline. The Active

 suite’s lack of downside protection has been magnified by the current COVID-19 crisis, and has

 been felt most sharply by Plan participants approaching their target date, because Plan



 7
     Id.

                                                  -13-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 14 of 40 PageID: 84




 participants close to retirement age do not have ample time to recoup significant losses before

 they start withdrawing their retirement savings. The more conservative Fidelity Freedom Index

 2020 Fund has handled the current volatility exceptionally, with year to date returns through

 August 11, 2020 ranking in the 19th percentile among other 2020 target date funds. 8 In stark

 contrast, the Fidelity Freedom 2020 Fund (i.e., part of the Active suite), in which the Plan had

 approximately $228 million at the end of 2018, ranks in the 56th percentile among the same peer

 group.

                               ii.      The Active Suite’s Considerable Cost

             38.      Even a minor increase in a fund’s expense ratio (the total annual cost to an

 investor, expressed as a percentage of assets) can considerably reduce long-term retirement

 savings. The fees charged by the Active suite are many multiples higher than the Index suite’s

 industry-leading low costs. While the Institutional Premium share class for each target year of

 the Index suite charges a mere 8 basis points (0.08%), the K share class of the Active suite—

 which the Plan offers—has expense ratios ranging from 42 basis points (0.42%) to 65 basis

 points (0.65%).




 8
     For Morningstar’s peer group rankings, 1st percentile is the best performers.

                                                             -14-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 15 of 40 PageID: 85




                                            Cost Comparison
                Freedom Suite   Ticker Exp Rat   Freedom Index Suite Ticker Exp Rat Difference
                Income K        FNSHX 0.42%      Income Inst Prem    FFGZX 0.08% -0.34%
                2005 K          FSNJX 0.42%      2005 Inst Prem      FFGFX 0.08% -0.34%
                2010 K          FSNKX 0.46%      2010 Inst Prem      FFWTX 0.08% -0.38%
                2015 K          FSNLX 0.49%      2015 Inst Prem      FIWFX 0.08% -0.41%
                2020 K          FSNOX 0.53%      2020 Inst Prem      FIWTX 0.08% -0.45%
                2025 K          FSNPX 0.56%      2025 Inst Prem      FFEDX 0.08% -0.48%
                2030 K          FSNQX 0.60%      2030 Inst Prem      FFEGX 0.08% -0.52%
                2035 K          FSNUX 0.63%      2035 Inst Prem      FFEZX 0.08% -0.55%
                2040 K          FSNVX 0.65%      2040 Inst Prem      FFIZX   0.08% -0.57%
                2045 K          FSNZX 0.65%      2045 Inst Prem      FFOLX 0.08% -0.57%
                2050 K          FNSBX 0.65%      2050 Inst Prem      FFOPX 0.08% -0.57%
                2055 K          FNSDX 0.65%      2055 Inst Prem      FFLDX 0.08% -0.57%
                2060 K          FNSFX 0.65%      2060 Inst Prem      FFLEX 0.08% -0.57%

        39.     The higher fee, charged by the 2040 through 2060 Active funds, represents an

 annual cost to investors that is over eight times higher than what shareholders of the

 corresponding Index fund pay. The impact of such high fees on participant balances is

 aggravated by the effects of compounding, to the significant detriment of participants over time.

 This effect is illustrated by the below chart, published by the SEC, showing the 20-year impact

 on a balance of $100,000 by fees of 25 basis points (0.25%), 50 basis points (0.50%), and 100

 basis points (1.00%).




                                                  -15-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 16 of 40 PageID: 86




         40.     Higher fees significantly reduce retirement account balances over time.

 Considering just the gap in expense ratios from the Plan’s current investment in the Active suite

 to the Institutional Premium share class of the Index suite, in 2018 alone, the Plan could have

 saved approximately $8 million in costs. This tremendous cost difference goes straight into

 Fidelity’s pockets and is paid for by Plan participants. As the costs for recordkeeping services

 have dropped precipitously over the past decade, 9 recordkeepers like Fidelity have been forced to

 chase profits elsewhere. The management fees derived from a plan’s use of a provider’s

 investment offerings substantially trump any compensation for recordkeeping services. Thus,

 Fidelity is heavily incentivized to promote its own investment products, specifically those that

 charge the highest fees, to each plan for which it performs recordkeeping, including the Plan.




 9
  “NEPC: Corporate Defined Contribution Plans Report Flat Fees,”https://www.nepc.com/press/nepc-corporate-
 defined-contribution-plans-report-flat-fees.

                                                   -16-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 17 of 40 PageID: 87




                             iii.    Investors Have Lost Faith in the Active Suite

            41.      The flow of funds to, or from, target date families constitutes one indicator of the

 preferences of investors at large. According to Morningstar’s report on the 2019 Target Date

 Fund Landscape, 10 investor demand for low-cost target date options has skyrocketed in recent

 years. Following suit, the Index suite has seen significant inflows, receiving an estimated $4.9

 billion in new funds in 2018 alone. At the same time, investor confidence in the Active suite has

 deteriorated; 2018 saw the series experience an estimated $5.4 billion in net outflows. The

 movement of funds out of the Active suite has been substantial for years; the Reuters Report

 notes that nearly $16 billion has been withdrawn from the fund family over the prior four years.

 Defendants’ act, in offering and maintaining the Active suit in the Plan, evidences their failure to

 acknowledge, or act upon, investors’ crumbling confidence in the Active suite, while ignoring

 the simultaneous and justified surge in faith in the Index suite.

                             iv.     The 5-Star Index Suite

            42.      Morningstar assigns each mutual fund in its extensive database a star rating,

 which is a “purely mathematical measure that shows how well a fund’s past returns have

 compensated shareholders for the amount of risk it has taken on.” This measurement

 emphatically favors the Index suite. Each Fidelity Freedom Index fund bears a higher star rating

 than the corresponding Active fund (other than the Income and 2005 Index Funds, which have

 the same 3 stars as the Income and 2005 Active Funds). With the exception of the Income, 2005,

 and 2060 iterations, the full Index suite is assigned 5 stars, Morningstar’s highest rating. The

 risk-adjusted returns of funds with a 5-star rating rank in the top 10% of their peers. The Active

 suite does not achieve a single 5-star rating, and only receives one 4-star rating. Defendants



 10
      “2019 Target-Date Fund Landscape: Simplifying the Complex.”

                                                       -17-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 18 of 40 PageID: 88




 were likely aware, or should have been aware, of the higher ratings of the Index suite, yet

 continued to offer the Active suite, to the detriment of Plan participants.




                        v.      The Active Suite’s Inferior Performance

        43.     In the period following the strategy overhaul in 2013 and 2014, the Active suite’s

 higher levels of risk have failed to produce substantial outperformance when compared to the

 Index suite. While assuming significantly higher levels of risk with investor dollars (and among

 them, the Plan participants’ hard-earned savings), the Active suite has simply failed to measure

 up to the returns produced by its index cousin, in which the Plan participants’ assets would be

 significantly better off. Since the strategic changes took effect in 2014, the Index suite has

 outperformed the Active suite in four out of six calendar years. Broadening the view to

 historical measures that encompass a period closer to a full market cycle, the Active suite has

 substantially underperformed the Index suite on a trailing three- and five-year annualized basis:




                                                 -18-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 19 of 40 PageID: 89




                             3-Year Trailing Performance as of 8/31/20
                        Freedom Suite Return   Freedom Index Suite Return Difference
                        Income K       5.17%   Income Inst Prem     5.81%     -0.64%
                        2005 K         5.68%   2005 Inst Prem       6.34%     -0.66%
                        2010 K         6.26%   2010 Inst Prem       6.98%     -0.72%
                        2015 K         6.76%   2015 Inst Prem       7.58%     -0.82%
                        2020 K         7.15%   2020 Inst Prem       8.09%     -0.94%
                        2025 K         7.51%   2025 Inst Prem       8.46%     -0.95%
                        2030 K         8.07%   2030 Inst Prem       9.11%     -1.04%
                        2035 K         8.45%   2035 Inst Prem       9.61%     -1.16%
                        2040 K         8.49%   2040 Inst Prem       9.73%     -1.24%
                        2045 K         8.51%   2045 Inst Prem       9.73%     -1.22%
                        2050 K         8.50%   2050 Inst Prem       9.73%     -1.23%
                        2055 K         8.51%   2055 Inst Prem       9.74%     -1.23%
                        2060 K         8.50%   2060 Inst Prem       9.73%     -1.23%


                             5-Year Trailing Performance as of 8/31/20
                        Freedom Suite Return   Freedom Index Suite Return Difference
                        Income K       5.35%   Income Inst Prem     5.25%      0.10%
                        2005 K         6.14%   2005 Inst Prem       6.10%      0.04%
                        2010 K         6.86%   2010 Inst Prem       6.88%     -0.02%
                        2015 K         7.52%   2015 Inst Prem       7.64%     -0.12%
                        2020 K         8.01%   2020 Inst Prem       8.21%     -0.20%
                        2025 K         8.42%   2025 Inst Prem       8.71%     -0.29%
                        2030 K         9.27%   2030 Inst Prem       9.69%     -0.42%
                        2035 K         9.85%   2035 Inst Prem      10.38%     -0.53%
                        2040 K         9.89%   2040 Inst Prem      10.48%     -0.59%
                        2045 K         9.90%   2045 Inst Prem      10.48%     -0.58%
                        2050 K         9.89%   2050 Inst Prem      10.49%     -0.60%
                        2055 K         9.89%   2055 Inst Prem      10.48%     -0.59%
                        2060 K         9.87%   2060 Inst Prem      10.48%     -0.61%

        44.     It is unclear at what point in 2014 the Active suite’s major strategic changes were

 implemented, but using a start date of January 1, June 30, or December 31, 2014, the Index suite

 has outperformed the Active suite to date. Investing research and information websites

 commonly show the growth of $10,000 invested in a mutual fund and a benchmark over a period

 to provide a comparison of returns in a simple-to-understand format. Using this method to

 compare the two suites, at each proposed start date, across every vintage of the fund families, the

 Index suite would have earned investors significantly greater sums on a $10,000 investment.
                                                 -19-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 20 of 40 PageID: 90




 Defendants breached their fiduciary duty to Plan participants by choosing to select and retain the

 Active suite, thus causing Plan participants to miss out on greater investment returns for their

 retirement savings.

                   2.       The Plan’s Objectively Imprudent Investment Options

          45.      In addition to the Active suite, Defendants have saddled participants with

 additional objectively imprudent investment options. It is a basic principle of investment theory

 that the risks associated with an investment must first be justified by its potential returns for that

 investment to be rational. This principle applies even before considering the purpose of the

 investment and the needs of the investor, such as the retirement assets here. The Capital Asset

 Pricing Model (“CAPM”), which is used for pricing securities and generating expected returns

 for assets given the risk of those assets and the cost of capital, provides a mathematical formula

 distilling this principle:

          ERi=Rf+βi(ERm−Rf), where:

          ERi=expected return of investment
          Rf=risk-free rate
          βi=beta of the investment
          (ERm−Rf)=market risk premium

 Applied here and put simply, the βi is the risk associated with an actively-managed mutual fund

 or collective trust, which can only be justified if the ERi of the investment option is, at the very

 least, above that of its benchmark, Rf. 11 Otherwise, the model collapses, and it would be

 imprudent to assume any risk without achieving associated return above the benchmark returns.




 11
   In this instance, the index benchmark takes place of the “risk-free” rate, as the investment option is measured against
 the performance of that investment category, rather than the typical U.S. Treasury Bonds or equivalent government
 security in a general CAPM calculation.

                                                          -20-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 21 of 40 PageID: 91




                       i.     The DFA US Small Cap Value Portfolio

        46.     The DFA US Small Cap Value Portfolio Institutional Class has consistently and

 significantly underperformed its benchmark, the Russell 2000 Value Index. Indeed, the fund

 failed to beat its benchmark once in the six years from 2014 to 2019, a ghastly performance

 history which included dramatic underperformance by a whopping 348 basis points (3.48%) in

 2016 and 427 basis points (4.27%) in 2019.

        Annual Performance v. Benchmark

         Year           Performance,       Russell 2000      Investment Option
                        adjusted for       Value Index       Performance/Underperformance
                        investment         Benchmark         Compared to Benchmark
                        expense
         2014           3.48%              4.22%             -0.74%

         2015           -7.81%             -7.47%            -0.34%

         2016           28.26%             31.74%            -3.48%

         2017           7.21%              7.84%             -0.63%

         2018           -15.13%            -12.86%           -2.27%

         2019           18.12%             22.39%            -4.27%




                                               -21-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 22 of 40 PageID: 92




                              DFA US Small Cap Value Portfolio Inst Annual
                                    Outperformance v Benchmark
                               2014       2015      2016       2017       2018       2019
                    0.00%
                    -0.50%
                    -1.00%
                    -1.50%
                    -2.00%
                    -2.50%
                    -3.00%
                    -3.50%
                    -4.00%
                    -4.50%


        47.        When the investment option’s track record is so apparently poor, as it is here, the

 Plan should necessarily replace the fund with an alternative that has demonstrated the ability to

 consistently outperform the benchmark, or, at the very least, retain an alternative that tracks the

 benchmark. By way of example and to illustrate, there is a Vanguard Russell 2000 Value Index

 Fund that simply tracks the Russell 2000 Value Index, with a very low expense ratio of 8 basis

 points (0.08%). While participants should have had the option to achieve the index’s returns at

 minimal cost, Defendants’ imprudence in retaining the Small Cap Value Portfolio instead forced

 them to pay 51 basis points (0.51%) to consistently lag the index. Defendants’ failure to replace

 underperforming investment options with better performing alternatives was a clear breach of

 fiduciary duty.




                                                   -22-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 23 of 40 PageID: 93




                          ii.     The Invesco Global Real Estate Fund

         48.     The Invesco Global Real Estate Fund R5 Class has similarly been a persistent

 poor performer against its benchmark, the Custom Invesco Global Real Estate Index. 12 The

 Fund trailed its index in 5 of the 6 calendar years from 2014-2019 and, at times, alarmingly so.

 In 2014 alone, the fund managed to lag the performance of its index by 801 basis points (8.01%).

         Annual Performance v. Benchmark

          Year         Performance,           Custom Invesco         Investment Option
                       adjusted for           Global Real            Performance/Underperformance
                       investment             Estate Index           Compared to Benchmark
                       expense                Benchmark
          2014         14.79%                 22.80%                 -8.01%

          2015         -1.10%                 0.59%                  -1.69%

          2016         2.06%                  6.90%                  -4.84%

          2017         13.12%                 8.63%                  4.49%

          2018         -5.92%                 -4.77%                 -1.15%

          2019         22.90%                 24.49%                 -1.59%




 12
   The Custom Invesco Global Real Estate Index is a custom index composed of the FTSE EPRA/NAREIT Developed
 Index (Gross) from the inception of the fund through 2/17/05, the FTSE EPRA/NAREIT Developed Index (Net) from
 2/18/05 through 6/30/14, then the FTSE EPRA/NAREIT Global Index (Net) from 7/1/14 going forward.

                                                     -23-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 24 of 40 PageID: 94




                              Invesco Global Real Estate Fund R5 Annual
                                    Outperformance v Benchmark
                              2014      2015          2016     2017       2018       2019
                     6.00%
                     4.00%
                     2.00%
                     0.00%
                     -2.00%
                     -4.00%
                     -6.00%
                     -8.00%
                  -10.00%


        49.     Again, when the investment option’s track record is so apparently poor, as it is

 here, the Plan should necessarily replace the fund with an alternative that has demonstrated the

 ability to consistently outperform the benchmark, or, at the very least, retain an alternative that

 tracks the benchmark. Defendants’ failure to do so constitutes a breach of their fiduciary duty.

 Should they desire to invest in real estate, Plan participants currently pay 92 basis points (0.92%)

 for the pleasure of receiving the Global Real Estate Fund’s poor returns. Plan participants would

 be much better served, for example, had Defendants replaced the fund with an alternative such as

 the Admiral class of either the Vanguard Real Estate Index Fund or the Vanguard Global ex-US

 Real Estate Index Fund, which both bear a mere 12 basis point (0.12%) expense ratio.

 Defendants’ failure to replace underperforming investment options with better performing

 alternatives was a clear breach of fiduciary duty.

                3.        The Plan’s Excessive Recordkeeping Costs

        50.     Throughout the pertinent period defined below, Fidelity was paid compensation

 for recordkeeping services in excess of the contractually required amount. From July 1, 2014

 through June 30, 2018, Fidelity was entitled to a $31 per participant annual fee for its


                                                 -24-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 25 of 40 PageID: 95




 recordkeeping and administrative services; the charge was reduced $30 per participant on July 1,

 2018. 13 The Form 5500s filed by the Plan prior to 2017 do not contain sufficient detail to enable

 a calculation of the total recordkeeping fee received by Fidelity, but data reported in the Form

 5500s for both 2017 and 2018 confirms that Fidelity received amounts in excess of $31 and $30

 per participant.

                                                            2017            2018
               Participants                                40,077          40,488
               Direct Payment Received by Fidelity        $205,049        $926,637
               Revenue Sharing Used by Fidelity          $1,425,000       $619,000
               Total Compensation to Fidelity            $1,630,049      $1,545,637
               Amount Per Participant                      $40.67          $38.18


 The payment of recordkeeping fees in excess of the contractually required amount likewise is a

 clear and, frankly, inexcusable breach of fiduciary duty.

        51.     Fidelity not only received amounts via direct payment from the Plan, it also

 collected revenue sharing payments which dramatically exceeded the total sum Fidelity was

 owed. Under the terms of its arrangement with the Plan, Fidelity remitted certain amounts in

 excess of its required fee to participant accounts. For the two years of 5500 reports that provide

 this data, Fidelity allocated $4.96 million back to participants in 2018 and $3.36 million in 2017.

 As a result of Fidelity’s failure to remit to participants the full amount of excess revenue sharing

 it received, and Defendants’ failure to secure the amounts owed from Fidelity, the Plan paid its

 recordkeeper approximately $330,997 in 2018 and $388,662 in 2017 more than the amounts to

 which Fidelity was entitled. Defendants likely also overpaid Fidelity for recordkeeping services

 in other pertinent years as well, since they clearly failed to maintain a system to ensure that

 Fidelity was not overpaid.


  Seventh and Twelfth Amendments to Master Trust Agreement between Fidelity Management Trust Company and
 13

 Quest Diagnostics Incorporated.

                                                  -25-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 26 of 40 PageID: 96




            52.     To exacerbate matters, Defendants were allowing the Plan to remit excessive

 compensation to Fidelity even at the contractual amount of $31 and then $30 per head. Indeed,

 Fidelity itself admitted its recordkeeping services were worth no more that $14-$21 annually per-

 participant. 14 Thus, Defendants engaged in a separate breach of fiduciary duty by causing the

 Plan to pay 43% to 114% more than it should have paid for such services if they had engaged in

 any modestly prudent approach to ensuring that the Plan’s recordkeeping expenses were fair and

 reasonable.

            53.     As such, it is clear that Defendants either engaged in virtually no examination,

 comparison, or benchmarking of the recordkeeping/administrative fees of the Plan to those of

 other similarly sized defined contribution plans, or were complicit in paying grossly excessive

 fees. Had Defendants conducted any examination, comparison, or benchmarking, Defendants

 would have known that the Plan was compensating Fidelity at levels inappropriate for its size

 and scale. Plan participants bear this excessive fee burden and, accordingly, achieve

 considerably lower retirement savings since the excessive fees, particularly when compounded,

 have a damaging impact upon the returns attained by participant retirement savings.

            54.     By failing to recognize that the Plan and its participants were being charged much

 higher fees than they should have been and/or failing to take effective remedial actions,

 Defendants breached their fiduciary duties to the Plan.

                    4.      The Plan’s Excessively Expensive Investment Menu

            55.     In another obvious breach of their fiduciary duties, Defendants also failed to

 monitor the average expense ratios charged to similarly sized plans. Indeed, participants were

 offered an exceedingly expensive menu of investment options, clearly demonstrating that



 14
      Moitoso v. FMR LLC, No. 18-CV-12122 (WGY), 2020 WL 1495938, at *15 (D. Mass. Mar. 27, 2020).

                                                      -26-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 27 of 40 PageID: 97




 Defendants neglected to benchmark the cost of the Plan lineup or consider ways in which to

 lessen the fee burden on participants during the pertinent period. The majority of the funds in the

 Plan stayed relatively unchanged during the Class Period. In 2018, a majority of the funds in the

 Plan, at least 19 out of the Plan’s 32 funds (59%), were substantially more expensive than

 comparable funds found in similarly sized plans (plans with over $1 billion in assets), according

 to the most recent Brightscope/ICI study published in August 2020:

         Fund                    Expense Ratio          Category               ICI Average Fee
         Fidelity Contrafund K   0.77%                  Domestic Equity        0.34%
         Fidelity Low-Priced     0.43%                  Domestic Equity        0.34%
         Stock K
         Fidelity OTC            0.79%                  Domestic Equity        0.34%
         Portfolio K
         DFA US Small Cap        0.52%                  Domestic Equity        0.34%
         Value Inst
         Fidelity Diversified    0.63%                  International Equity   0.50%
         International K
         Fidelity Puritan K      0.45%                  Non-target date        0.30%
                                                        balanced
         Fidelity Freedom        0.42%                  Target Date            0.40%
         Income K
         Fidelity Freedom        0.42%                  Target Date            0.40%
         2005 K
         Fidelity Freedom        0.45%                  Target Date            0.40%
         2010 K
         Fidelity Freedom        0.49%                  Target Date            0.40%
         2015 K
         Fidelity Freedom        0.52%                  Target Date            0.40%
         2020 K
         Fidelity Freedom        0.56%                  Target Date            0.40%
         2025 K
         Fidelity Freedom        0.59%                  Target Date            0.40%
         2030 K
         Fidelity Freedom        0.63%                  Target Date            0.40%
         2035 K
         Fidelity Freedom        0.65%                  Target Date            0.40%
         2040 K
         Fidelity Freedom        0.65%                  Target Date            0.40%
         2045 K
         Fidelity Freedom        0.65%                  Target Date            0.40%
         2050 K
         Fidelity Freedom        0.65%                  Target Date            0.40%
         2055 K


                                                 -27-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 28 of 40 PageID: 98




           Fidelity Freedom            0.65%                      Target Date                 0.40%
           2060 K


          56.      Indeed, from 2014 through 2018, the Plan paid out investment management fees

 of 0.41%-0.43% of its total assets, considerably more than those of comparable plans.

 According to the Brightscope/ICI study, the average Total Plan Cost 15 (“TPC”) for a plan with

 over $1 billion in assets as of 2017 was 0.28% of total assets, with investment management fees

 comprising just one component of the TPC. 16 Just the investment management fee component

 that the Plan paid during the relevant period was 46%-54% higher than the average total cost for

 other large plans. Adding the Plan’s overpayment of recordkeeping fees to Fidelity renders the

 Plan’s TPC even more excessive. Defendants’ failure to ensure that the Plan offered a lineup

 that charged participants reasonable and appropriate expenses represents a profound breach of

 fiduciary duty.

          57.      A further indication of Defendants’ lack of a prudent investment evaluation

 process was their failure to identify and select collective trusts where available. A prudent

 fiduciary conducting an impartial review of the Plan’s investment lineup would have recognized

 that the Plan could have shaved off a portion of its excessive spend on investment management

 fees by converting the following funds to collective trusts:

           Fund                 Expense       2018 Plan      Collective Trust            Inception     Expense
                                Ratio         AUM            Version                     Date          Ratio
           Fidelity             0.77%         $244.2m        Fidelity Contrafund         Jan. 17, 2014 0.43%
           Contrafund K                                      Commingled Pool




 15
    TPC refers to the sum of all fees and expenses associated with the operation of a retirement plan; notably, the
 recordkeeping fees, any other administrative fees, and investment management fees. The TPC permits a straight
 “apples-to-apples” comparison of the total fees incurred by different plans, as service providers can and do manipulate
 price reporting by shifting or redirecting their fees to investment management expenses to minimize the billing for
 recordkeeping and other service components, and vice versa.
 16
    Given technological advances and market-based competitive pressures since 2017, the average TPC should be even
 lower today.

                                                         -28-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 29 of 40 PageID: 99




          Fidelity          0.63%       $80.8m       Fidelity Diversified    Dec. 13,        0.58%
          Diversified                                International           2013
          International K                            Commingled Pool
          Fidelity OTC      0.79%       $138.5m      Fidelity OTC CIT        May 15,         0.48%
          Portfolio K                                                        2015


        58.     During the Class Period, Defendants knew or should have known of the existence

 of these available collective trusts and therefore also should have immediately identified the

 prudence of transferring the Plan’s substantial assets from the mutual funds into these alternative

 investment vehicles. The above collective trusts were comprised of the same underlying

 investments as their mutual fund counterparts, but charged lower fees. The Plan did not receive

 any additional services or benefits based on its use of the more expensive funds; the sole

 consequence was higher costs for participants. Defendants’ failure to select the better-priced

 investment vehicle, or their inexplicable ignorance to the availability of collective trusts, was a

 severe breach of fiduciary duty.

        59.     Compounding this issue is Defendants’ failure to monitor the Plan’s investment

 options to ensure that they were in the least expensive available share class. There is no

 distinction whatsoever, other than price, between the share classes for the same investment

 option. The share class used is typically, if not always, dependent on the negotiating leverage of

 the investor; in other words, large institutional investors, such as the Plan, have significant

 amounts of monies to invest such that mutual fund managers will agree to lower fees/offer

 cheaper share classes for access to those Plan assets. Despite the negotiating leverage based on

 the size of the Plan, Defendants neglected to utilize the least expensive share class for the

 following funds:

          Fund                  2018 AUM      Exp Ratio    Cheaper Share Class          Exp Ratio
          Fidelity Contrafund   $244.2m       0.77%        Fidelity Contrafund K6       0.45%
          K


                                                  -29-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 30 of 40 PageID: 100




          Invesco Global Real   $9.4m        0.92%        Invesco Global Real         0.83%
          Estate R5                                       Estate R6
          MFS Global Equity     $15.5m       0.91%        MFS Global Equity R6        0.81%
          R4


        60.     As long as Defendants continue to refrain from offering the least expensive share

 class for each investment option in the Plan lineup, participants will suffer harm to their

 retirement savings through the payment of needless extra fees. By failing to recognize that the

 Plan and its participants were being paying higher investment management fees than they should

 have been and/or failing to take effective remedial actions, Defendants breached their fiduciary

 duties to the Plan.

                          V.      ERISA’S FIDUCIARY STANDARDS

        61.     ERISA imposes strict fiduciary duties of loyalty and prudence upon the

 Defendants as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, as follows:

                 [A] fiduciary shall discharge his duties with respect to a plan
                 solely in the interest of the participants and beneficiaries and -

                 (A)     for the exclusive purpose of

                         (i)     providing benefits to participants and their
                                 beneficiaries; and
                         (ii)    defraying reasonable expenses of administering the plan;

                                               [and]

                 (B)     with the care, skill, prudence, and diligence under the
                         circumstances then prevailing that a prudent man acting in a like
                         capacity and familiar with such matters would use in the conduct
                         of an enterprise of like character and with like aims.

        62.     Under 29 U.S.C. § 1103(c)(l), with certain exceptions not relevant here, the assets

 of a plan shall never inure to the benefit of any employer and shall be held for the exclusive

 purposes of providing benefits to participants in a plan and their beneficiaries and defraying

 reasonable expenses of administering the plan.

                                                 -30-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 31 of 40 PageID: 101




         63.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

 including the selection of plan investments and service providers, must act prudently and solely

 in the interest of participants in a plan.

         64.     ERISA’s fiduciary duties are “the highest known to the law” and must be

 performed “with an eye single” to the interests of participants.

         65.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29 U.S.C.

 § 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach

 by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in relevant

 part, as follows:

                     In addition to any liability which he may have under any other
                     provision of this part, a fiduciary with respect to a plan shall be liable
                     for a breach of fiduciary responsibility of another fiduciary with
                     respect to the same plan in the following circumstances:

                           (1)      if he participates knowingly in, or knowingly
                                    undertakes to conceal, an act or omission of such
                                    other fiduciary, knowing such act or omission is a
                                    breach; or

                           (2)      if, by his failure to comply with section 404(a)(l) in
                                    the administration of his specific responsibilities
                                    which give risk to his status as a fiduciary, he has
                                    enabled such other fiduciary to commit a breach; or

                           (3)      if he has knowledge of a breach by such other fiduciary,
                                    unless he makes reasonable efforts under the
                                    circumstances to remedy the breach.

         66.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to

 enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)

 provides, in relevant part:

                 Any person who is a fiduciary with respect to a plan who breaches
                 any of the responsibilities, obligations, or duties imposed upon
                 fiduciaries by this subchapter shall be personally liable to make

                                                     -31-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 32 of 40 PageID: 102




                good to such plan any losses to the plan resulting from each such
                breach, and to restore to such plan any profits of such fiduciary
                which have been made through use of assets of the plan by the
                fiduciary, and shall be subject to such other equitable or remedial
                relief as the court may deem appropriate, including removal of
                such fiduciary.

                                  VI.     CLASS ALLEGATIONS

       67.      This action is brought as a class action by Plaintiffs on behalf of themselves and

 the following proposed Class:

                All participants and beneficiaries in the Profit Sharing Plan of Quest
                Diagnostics Incorporated (the “Plan”) at any time on or after June 29,
                2014 to the present (the “Class Period”), including any beneficiary of a
                deceased person who was a participant in the Plan at any time during the
                Class Period.

 Excluded from the Class are Defendants and the Judge to whom this case is assigned or any

 other judicial officer having responsibility for this case who is a beneficiary.

       68.      This action may be maintained as a class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure.

       69.      Numerosity. Plaintiffs are informed and believe that there are at least thousands

  of Class members throughout the United States. As a result, the members of the Class are so

  numerous that their individual joinder in this action is impracticable.

       70.      Commonality. There are numerous questions of fact and/or law that are common

  to Plaintiffs and all the members of the Class, including, but not limited to the following:

        (a)     Whether Defendants failed and continue to fail to discharge their duties with

  respect to the Plan solely in the interest of the Plan’s participants for the exclusive purpose of

  providing benefits to participants and their beneficiaries;

        (b)     Whether Defendants breached their fiduciary duties under ERISA by failing to

  defray the reasonable expenses of administering the Plan; and

                                                  -32-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 33 of 40 PageID: 103




        (c)     Whether and what form of relief should be afforded to Plaintiffs and the Class.

        71.      Typicality. Plaintiffs, who are members of the Class, have claims that are typical

  of all of the members of the Class. Plaintiffs’ claims and all of the Class members’ claims arise

  out of the same uniform course of conduct by Defendants and arise under the same legal

  theories that are applicable as to all other members of the Class.

        72.      Adequacy of Representation. Plaintiffs will fairly and adequately represent the

  interests of the members of the Class. Plaintiffs have no conflicts of interest with or interests

  that are any different from the other members of the Class. Plaintiffs have retained competent

  counsel experienced in class action and other complex litigation, including class actions under

  ERISA.

        73.      Potential Risks and Effects of Separate Actions. The prosecution of separate

 actions by or against individual Class members would create a risk of: (A) inconsistent or

 varying adjudications with respect to individual Class members that would establish

 incompatible standards of conduct for the party opposing the Class; or (B) adjudications with

 respect to individual class members that, as a practical matter, would be dispositive of the

 interests of the other members not parties to the individual adjudications or would substantially

 impair or impede their ability to protect their interests.

        74.      Predominance. Common questions of law and fact predominate over questions

  affecting only individual Class members, and the Court, as well as the parties, will spend the

  vast majority of their time working to resolve these common issues. Indeed, virtually the only

  individual issues of significance will be the exact amount of damages recovered by each Class

  member, the calculation of which will ultimately be a ministerial function and which does not

  bar Class certification.


                                                  -33-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 34 of 40 PageID: 104




       75.      Superiority. A class action is superior to all other feasible alternatives for the

  resolution of this matter. The vast majority, if not all, of the Class members are unaware of

  Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never

  bring suit individually. Furthermore, even if they were aware of the claims they have against

  Defendants, the claims of virtually all Class members would be too small to economically

  justify individual litigation. Finally, individual litigation of multiple cases would be highly

  inefficient, a gross waste of the resources of the courts and of the parties, and potentially could

  lead to inconsistent results that would be contrary to the interests of justice.

       76.      Manageability. This case is well-suited for treatment as a class action and easily

  can be managed as a class action since evidence of both liability and damages can be adduced,

  and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

  and distribution of damages to Class members would be essentially a ministerial function.

       77.      Defendants have acted on grounds generally applicable to the Class by uniformly

  subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

  relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or

  restitution), along with corresponding declaratory relief, are appropriate with respect to the

  Class as a whole.

        78.     Plaintiffs’ counsel will fairly and adequately represent the interests of the Class

 and are best able to represent the interests of the Class under Rule 23(g) of the Federal Rules of

 Civil Procedure. Moreover, treating this case as a class action is superior to proceeding on an

 individual basis and there will be no difficulty in managing this case as a class action.

        79.     Therefore, this action should be certified as a class action under Rules 23(a) and

 23(b)(1) and/or 23(b)(3).



                                                  -34-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 35 of 40 PageID: 105




                                             COUNT I
                                   (For Breach of Fiduciary Duty)

         80.     Plaintiffs incorporate by reference the allegations in the previous paragraphs of

 this Complaint as if fully set forth herein.

         81.     Defendants’ conduct, as set forth above, violates their fiduciary duties under

 ERISA § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D), in that Defendants

 failed and continue to fail to discharge their duties with respect to the Plan solely in the interest

 of the Plan’s participants and beneficiaries and (a) for the exclusive purpose of (i) providing

 benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of

 administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances

 then prevailing that a prudent man acting in a like capacity and familiar with such matters would

 use in the conduct of an enterprise of a like character and with like aims, and (c) by failing to act

 in accordance with the documents and instruments governing the Plan. In addition, as set forth

 above, Defendants violated their respective fiduciary duties under ERISA to monitor other

 fiduciaries of the Plan in the performance of their duties.

         82.     To the extent that any of the Defendants did not directly commit any of the

 foregoing breaches of fiduciary duty, at the very minimum, each such Defendant is liable under

 29 U.S.C. § 1105(a) because he, she, they or it was a co-fiduciary and knowingly participated in

 (or concealed) a breach by another fiduciary, enabled another fiduciary to commit breaches of

 fiduciary duty in the administration of his, her, their or its specific responsibilities giving rise to

 his, her, their or its fiduciary status and/or knowingly failing to cure a breach of fiduciary duty by

 another fiduciary and/or failed to take reasonable efforts to remedy the breach.

         83.     As a direct result of Defendants’ breaches of duties, the Plan has suffered losses

 and damages.

                                                   -35-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 36 of 40 PageID: 106




         84.     Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, 29 U.S.C. § 1132,

 Defendants are liable to restore to the Plan the losses that have been suffered as a direct result of

 Defendants’ breaches of fiduciary duty and are liable for damages and any other available

 equitable or remedial relief, including prospective injunctive and declaratory relief, and

 attorneys’ fees, costs and other recoverable expenses of litigation.

                                           COUNT II
                   (Failure to Monitor Fiduciaries and Co-Fiduciary Breaches)

        85.      Plaintiffs incorporate the allegations in the previous paragraphs of this Complaint

 as if fully set forth herein.

        86.      Quest is responsible for appointing, overseeing, and removing members of the

 Committees, who, in turn, are responsible for appointing, overseeing, and removing members of

 the Committees.

        87.      In light of its appointment and supervisory authority, Quest had a fiduciary

 responsibility to monitor the performance of the Committees and their members. In addition,

 Quest, and the Committees had a fiduciary responsibility to monitor the performance of the

 members of the respective Committees.

        88.      A monitoring fiduciary must ensure that the monitored fiduciaries are performing

 their fiduciary obligations, including those with respect to the investment and holding of Plan

 assets, and must take prompt and effective action to protect the Plan and participants when they

 are not.

        89.      To the extent that fiduciary monitoring responsibilities of Quest or the

 Committees was delegated, each Defendant’s monitoring duty included an obligation to ensure

 that any delegated tasks were being performed prudently and loyally.

        90.      Quest and the Committees breached their fiduciary monitoring duties by, among

                                                 -36-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 37 of 40 PageID: 107




 other things:

             (a) Failing to monitor and evaluate the performance of their appointees or have a

             system in place for doing so, standing idly by as the Plan suffered enormous losses as

             a result of the appointees’ imprudent actions and omissions with respect to the Plan;

             (b) Failing to monitor their appointees’ fiduciary processes, which would have alerted

             a prudent fiduciary to the breaches of fiduciary duties described herein, in clear

             violation of ERISA; and

             (c) Failing to remove appointees whose performances were inadequate in that they

             continued to maintain imprudent, excessively costly, and poorly performing

             investments within the Plan, all to the detriment of the Plan and its participants’

             retirement savings.

       91.       As a consequence of these breaches of the fiduciary duty to monitor, the Plan

 suffered substantial losses. Had Quest and the Committees discharged their fiduciary monitoring

 duties prudently as described above, the losses suffered by the Plan would have been minimized

 or avoided. Therefore, as a direct result of the breaches of fiduciary duties alleged herein, the

 Plan and its participants have lost millions of dollars of retirement savings.

       92.       Quest and the Committees are liable under 29 U.S.C. § 1109(a) to make good to

 the Plan any losses to the Plan resulting from the breaches of fiduciary duties alleged in this

 Count, to restore to the Plan any profits made through use of Plan assets, and are subject to other

 equitable or remedial relief as appropriate.

       93.       Each of the Defendants also knowingly participated in the breaches of the other

 Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a

 breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by



                                                  -37-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 38 of 40 PageID: 108




 the other Defendants and failed to make any reasonable effort under the circumstances to remedy

 the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-

 fiduciaries under 29 U.S.C. § 1105(a).

                                            COUNT III
                    (In the Alternative, Liability for Knowing Breach of Trust)

          94.    Plaintiffs incorporate the allegations in the previous paragraphs of this Complaint

 as if fully set forth herein.

          95.    In the alternative, to the extent that any of the Defendants are not deemed a

 fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise

 subject to equitable relief as a non-fiduciary from further participating in a knowing breach of

 trust.

          96.    To the extent any of the Defendants are not deemed to be fiduciaries and/or are

 not deemed to be acting as fiduciaries for any and all applicable purposes, any such Defendants

 are liable for the conduct at issue here, since all Defendants possessed the requisite knowledge

 and information to avoid the fiduciary breaches at issue here and knowingly participated in

 breaches of fiduciary duty by permitting the Plan to offer a menu of poor and expensive

 investment options that cannot be justified in light of the size of the Plan and other expenses of

 the Plan.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves, the Class and the Plan, demand

 judgment against Defendants for the following relief:

          (a)    Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as

          detailed above;

          (b)    Equitable, legal or remedial relief to return all losses to the Plan and/or for

                                                  -38-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 39 of 40 PageID: 109




        restitution and/or damages as set forth above, plus all other equitable or remedial relief as

        the Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109

        and 1132;

        (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

        whether at law or in equity;

        (d)     Attorneys’ fees, costs and other recoverable expenses of litigation; and

        (e)     Such further and additional relief to which the Plan may be justly entitled and the

        Court deems appropriate and just under all of the circumstances.

                                          JURY DEMAND

        Plaintiffs demand a jury trial with respect to all claims so triable.

                           NOTICE PURSUANT TO ERISA § 502(h)

        To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

 the undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

 served upon the Secretary of Labor and the Secretary of the Treasury by certified mail, return

 receipt requested.



 DATED: October 2, 2020                        /s/ James C. Shah
                                               James C. Shah
                                               Shepherd Finkelman Miller & Shah, LLP
                                               475 White Horse Pike
                                               Collingswood, NJ 08107
                                               Telephone: (856) 858-1770
                                               Facsimile: (866) 300-7367
                                               Email: jshah@sfmslaw.com




                                                 -39-
Case 2:20-cv-07936-SDW-LDW Document 10 Filed 10/02/20 Page 40 of 40 PageID: 110




                                    James E. Miller
                                    Laurie Rubinow
                                    Shepherd Finkelman Miller & Shah, LLP
                                    65 Main Street
                                    Chester, CT 06412
                                    Telephone: (860) 526-1100
                                    Facsimile: (866) 300-7367
                                    Email: jmiller@sfmslaw.com
                                           lrubinow@sfmslaw.com

                                    Michael P. Ols
                                    Alec J. Berin
                                    Shepherd Finkelman Miller & Shah, LLP
                                    1845 Walnut Street, Suite 806
                                    Philadelphia, PA 19103
                                    Telephone: (610) 891-9880
                                    Facsimile: (866) 300-7367
                                    Email: mols@sfmslaw.com
                                            aberin@sfmslaw.com

                                    Kolin C. Tang
                                    Shepherd Finkelman Miller & Shah, LLP
                                    1401 Dove Street, Suite 510
                                    Newport Beach, CA 92660
                                    Telephone: (323) 510-4060
                                    Facsimile: (866) 300-7367
                                    Email: ktang@sfmslaw.com

                                    Mark K. Gyandoh
                                    Capozzi Adler, P.C.
                                    312 Old Lancaster Road
                                    Merion Station, PA 19066
                                    Telephone: (610) 890-0200
                                    Facsimile: (717) 233-4103
                                    Email: markg@capozziadler.com

                                    Donald R. Reavey
                                    Capozzi Adler, P.C.
                                    2933 North Front Street
                                    Harrisburg, PA 17110
                                    Telephone: (717) 233-4101
                                    Facsimile: (717) 233-4103
                                    Email: donr@capozziadler.com

                                    Attorneys for Plaintiffs, the Plan
                                    and the Proposed Class

                                     -40-
